Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-4, 6-10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Blake (US Pub.2003/0226837) disclose an apparatus configured to be detachably mounted on an outer surface of a housing of an electronic smoking article (Fig. 1, where # 23 and # 25), the apparatus comprising:
   a hollow body having inner and outer surfaces (Fig. 1 #23 and 33), the hollow body defining a channel therethrough (Fig. 1, 2, where cigarette 23 inserted into channel 60)
The examiner is asserting that in order for air to go through the smoking device, it is inherent that the passage channel for the air beyond the 182 section is extended to the outside the surface or else no air flow would occur.
  the hollow body configured to at least partially receive an outer housing of the electronic smoking article, such that the electronic smoking article is at least partially within the channel (Fig.1, para [0018]);
    a sensor embedded in the hollow body (#45 embedded on the hollow body 35a), the sensor configured to detect an emission of the electronic smoking article (Fig. 2, # 45, para [0036]);
    a processor embedded in the hollow body, the processor configured to generate smoking topography data based on the emission (para [0054]) by:


Alelov (US Pub.2012/0048266) disclose in response to detecting the emission, incrementing a counter, starting a timer (para [0040]);
in response to detecting an end of the emission, determining a value of the timer, starting an idle timer, and, providing the value of the timer (para [0040]) as the output for display.
Alelov disclose the display, but does not explicitly disclose displaying the value of the timer.
Alarcon (US Pub.2011/0265806) disclose in response to the idle timer exceeding a threshold, powering down the apparatus (Fig. 21, para [0067], where HEAT TIME LIMIT (YES at 2160).
Cohen (US Pub.2011/0036346) disclose after 30 minutes, the timer is reset and the logic circuit 126 will again permit activation of the atomizing device 108(para 0043).
 Cohen disclose the any number of puffs and any period of time could be utilized; length of the set period of time can be changed, e.g., Cohen teaching activation of the time period for the numbers of puffs (cycle), but Cohen does not tech the time period of the one puff.
None of the above references fully disclose or render obvious:
“in response to the idle timer exceeding a threshold and, an absence of detecting a subsequent emission, powering down the apparatus”.

 Claims 2-4 and 6-9 are allowed due to their dependency on claim 1.

Blake disclose a method of generating smoking topography data from an electronic smoking article, comprising:
    fitting an apparatus at least partially around an outer housing of the electronic smoking article, such that the electronic smoking article at least partially extends through a channel defined by the apparatus (Fig. 1, para [0018]);
 detecting an emission of the electronic smoking article (para [0036] and [0038]).

Alelov discloses measuring at least one of a time length between the emission and a second emission (para 0036] and [0038]);
   in response to detecting the emission, incrementing a counter, starting a timer (para [0040]), and, providing a value of the counter as an output for display (para [0035], where display 250);
in response to detecting an end of the emission, determining a value of the timer, starting an idle timer, and, providing the value of the timer (para [0040]) as the output for display.
Alelov disclose the display, but does not explicitly disclose displaying the value of the timer.
Alarcon disclose in response to the idle timer exceeding a threshold, powering down the apparatus (Fig. 21, para [0067]).
Cohen disclose after 30 minutes, the timer is reset and the logic circuit 126 will again permit activation of the atomizing device 108(para 0043).
Cohen disclose the any number of puffs and any period of time could be utilized; length of the set period of time can be changed, e.g., Cohen teaching activation of the time 

None of the above references fully disclose or render obvious:
“in response to the idle timer exceeding a threshold and, an absence of detecting a subsequent emission, powering down the apparatus”.

Claims 12-17 are allowed due to their dependency on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-23022302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857